Title: From Thomas Jefferson to G. K. van Hogendorp, 13 October 1785
From: Jefferson, Thomas
To: Hogendorp, G. K. van



Dear Sir
Paris Oct. 13. 1785.

Having been much engaged lately, I have been unable sooner to acknolege the receipt of your favor of Sep. 8. What you are pleased to say on the subject of my Notes is more than they deserve. The condition in which you first saw them would prove to you how hastily they had been originally written; as you may remember  the numerous insertions I had made in them from time to time, when I could find a moment for turning to them from other occupations. I have never yet seen Monsr. de Buffon. He has been in the country all the summer. I sent him a copy of the book, and I have only heard his sentiments on one particular of it, that of the identity of the Mammoth and Elephant. As to this he retains his opinion that they are the same.—If you had formed any considerable expectations from our Revised code of laws you will be much disappointed. It contains not more than three or four laws which could strike the attention of a foreigner. Had it been a digest of all our laws, it would not have been comprehensible or instructive but to a native. But it is still less so, as it digests only the British statutes and our own acts of assembly, which are but a supplementory part of our law. The great basis of it is anterior to the date of the Magna charta, which is the oldest statute extant. The only merit of this work is that it may remove from our book shelves about twenty folio volumes of statutes, retaining all the parts of them which either their own merit or the established system of laws required.
You ask me what are those operations of the British nation which are likely to befriend us, and how they will produce this effect? The British government, as you may naturally suppose, have it much at heart to reconcile their nation to the loss of America. This is essential to the repose, perhaps even to the safety of the king and his ministers. The most effectual engines for this purpose are the public papers. You know well that that government always kept a kind of standing army of newswriters who without any regard to truth, or to what should be like truth, invented and put into the papers whatever might serve the minister. This suffices with the mass of the people who have no means of distinguishing the false from the true paragraphs of a newspaper. When forced to acknolege our independance they were forced to redouble their efforts to keep the nation quiet. Instead of a few of the papers formerly engaged, they now engaged every one. No paper therefore comes out without a dose of paragraphs against America. These are calculated for a secondary purpose also, that of preventing the emigrations of their people to America. They dwell very much on American bankruptcies. To explain these would require a long detail, but would shew you that nine tenths of these bankruptcies are truly English bankruptcies in no wise chargeable on America. However they have produced effects the most desireable  of all others for us. They have destroyed our credit, and thus checked our disposition to luxury; and forcing our merchants to buy no more than they have ready money to pay for, they force them to go to those markets where that ready money will buy most. Thus you see they check our luxury, they force us to connect ourselves with all the world, and they prevent foreign emigrations to our country all of which I consider as advantageous to us. They are doing us another good turn. They attempt without disguise to possess themselves of the carriage of our produce, and to prohibit our own vessels from participating of it. This has raised a general indignation in America. The states see however that their constitutions have provided no means of counteracting it. They are therefore beginning to vest Congress with the absolute power of regulating their commerce, only reserving all revenue arising from it to the state in which it is levied. This will consolidate our federal building very much, and for this we shall be indebted to the British.
You ask what I think on the expediency of encouraging our states to be commercial? Were I to indulge my own theory, I should wish them to practice neither commerce nor navigation, but to stand with respect to Europe precisely on the footing of China. We should thus avoid wars, and all our citizens would be husbandmen. Whenever indeed our numbers should so increase as that our produce would overstock the markets of those nations who should come to seek it, the farmers must either employ the surplus of their time in manufactures, or the surplus of our hands must be employed in manufactures, or in navigation. But that day would, I think be distant, and we should long keep our workmen in Europe, while Europe should be drawing rough materials and even subsistence from America. But this is theory only, and a theory which the servants of America are not at liberty to follow. Our people have a decided taste for navigation and commerce. They take this from their mother country: and their servants are in duty bound to calculate all their measures on this datum: we wish to do it by throwing open all the doors of commerce and knocking off it’s shackles. But as this cannot be done for others, unless they will do it to us, and there is no great probability that Europe will do this, I suppose we shall be obliged to adopt a system which may shackle them in our ports as they do us in theirs.
With respect to the sale of our lands, that cannot begin till a considerable portion shall have been surveyed. They cannot begin  to survey till the fall of the leaf of this year, nor to sell probably till the ensuing spring. So that it will be yet a twelvemonth before we shall be able to judge of the efficacy of our land office to sink our national debt. It is made a fundamental that the proceeds shall be solely and sacredly applied as a sinking fund to discharge the capital only of the debt.
It is true that the tobaccos of Virginia go almost entirely to England. The reason is that they owe a great debt there which they are paying as fast as they can. I think I have now answered your several queries, and shall be happy to receive your reflections on the same subjects, and at all times to hear of your welfare and to give you assurances of the esteem with which I have the honor to be Dear Sir your most obedient & most humble servant,

Th: Jefferson

